Reed, J.,
delivered the opinion of the court.
D'ave Ford, one of a section crew of appellant company, was killed in the town of Batesville when a locomotive collided with a hand car. The hand car was being removed from the track by the crew under the direction of the foreman when struck. The locomotive was passing through the town at a very high rate of speed, much in excess of six miles an hour, when the collision occurred and F'ord was killed. The engineer testified that he was going at forty-five miles an- hour. Other witnesses testified to a higher rate of speed.
In this action to recover damages for death, the jury returned a verdict in favor of appellees in the sum of three thousand dollars, and, from the judgment entered! thereon, this appeal was taken by appellant.
Counsel for appellant present to the court only one ground for reversal which they state in their brief “is single and narrow.”
It is that the statute (section 4043, Code of 1906) against the running of locomotives and cars through cities, towns, and villages at the rate of over six miles an hour is not applicable to this case, where the party injured was an employee of the railroad company and working on its track. To sustain their position they refer us • to the following decisions: Railroad Co. v. Hughes, 49 Miss. 258; Dowell v. Railroad Co., 61 Miss. 519; Farquhar v. Railroad Co., 78 Miss. 193, 28 So. 850. It was held in these cases that the six-mile statute did not apply to employees of the railroad company. This holding followed the common law pouching the liability of the master to employees for conduct of fellow servants. But a change has been effected in this rule by statute-passed since the decision in the Farquhar Case. At the-time of the injury in the Farquhar Case, the statute then-in force (chapter 87 of the Laws of 189-6; chapter 66 of *622the Laws of 1898, Sp. Sess.) provided that an employee should have the same rights and remedies as others, where the injury resulted from the negligence of a superior agent or officer or of a person having the right to control and direct the services of the party injured. In that case the injury was to a yardmaster, who was thrown from a car which was being pulled by an engine through the city of Vicksburg at the rate of speed of about twenty-five miles an hour. The court held that the engineer was not a superior agent or officer to the yardmaster, and that the statute did not apply.
After the Farquhar Case the legislature, by chapter 194 of the Laws of 1908, provided that employees of railroad corporations should have the same rights and remedies for injuries suffered as are allowed to others not employed. The right and remedies were no longer limited, as the laws of 1896 and 1898. They applied in all cases of injuries to employees. We quote from the act as follows:
“Every employee of a railroad corporation, and all other corporations and individuals, using engines, locomotives or cars of any kind or description whatsoever, propelled by the dangerous agencies of steam, electricity, gas, gasoline or lever power, and running on tracks, shall have the same rights and remedies for an injury suffered by him from the act or omission of such railroad corporation or others, or their employees, as are allowed bv law to other persons not employed. ’ ’
The law as announced in the statute controls. Appellee, an employee of the railroad corporation, had the same rights and remedies, for an injury suffered by him from the act or omission of the railroad corporation or its employees, as are allowed by law to other persons not employed. The intention of the legislature to make a change in the fellow-servant rule is very clear in this statute. The six-mile statute is applicable in this qase.

Affirmed.